Citation Nr: 0809177	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for renal impairment.

4.  Entitlement to service connection for residuals of 
colonoscopy and removal of a polyp.

5.  Entitlement to service connection for leukopenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for diabetes mellitus, hypertension, renal 
impairment, residuals of colonoscopy with polyp removal, and 
leukopenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand the case for the development of 
additional evidence.  The veteran's claims file does not 
contain his service medical records, except for the report of 
a service separation examination in 1957.  When the RO 
requested the veteran's service medical records in 2004, they 
were informed that those records are not available, and are 
presumed to have been destroyed in a fire that occurred in 
July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.

With respect to the disabilities for which the veteran is 
seeking service connection, the claims file does not contain 
records for all of the post-service medical treatment that 
the veteran has identified.  The file contains records of 
treatment by private practitioners in 1999 to 2007, and at a 
VA facility in 2004.  In February 2008, the veteran had a 
hearing at the Board's headquarters in Washington, DC, before 
the undersigned Veterans Law Judge.  The veteran reported 
that he had received medical treatment at the VA Medical 
Center (VAMC) in Washington, DC, from the late 1970s until 
about 1980.  He also reported that he had received private 
medical treatment for the relevant disabilities from about 
1970 forward.  The Board will remand the case for the RO to 
seek records of the treatment that the veteran has 
identified.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all records of 
outpatient and inpatient treatment of the 
veteran at the Washington, DC, VAMC from 
January 1976 through December 1981.  
The requests for those records and the 
responses to the requests should be 
documented in the claims file; and all 
records obtained should be associated with 
the claims file.

2.  The RO should ask the veteran to 
identify all physicians and medical 
facilities from which he received 
treatment from 1970 through 1998, for 
diabetes, hypertension, renal impairment, 
colonoscopy with polyp removal, or 
leukopenia.  The RO should request records 
of treatment of the veteran from each of 
the sources that the veteran identifies.  
The requests for those records and the 
responses to the requests should be 
documented in the claims file; and all 
records obtained should be associated with 
the claims file.



3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



